 
EXHIBIT 10.55


 
COMMERCIAL LEASE NO. 03-824


ARIZONA STATE LAND DEPARTMENT
 


THIS COMMERCIAL LEASE is entered into by and between the State of Arizona as
“Lessor” by and through the Arizona State Land Department and
 
BOWLIN TRAVEL CENTERS, INC.

--------------------------------------------------------------------------------

 
As “Lessee”.  In consideration of the payment of rent and the performance by the
parties of each of the provisions set forth herein, and intending to be legally
bound, the parties agree as follows:


ARTICLE 1
PARCEL


1.1           Agreement.   Lessor hereby leases to Lessee for the term, at the
rent, and in accordance with the provisions set for the herein, the Parcel
described in Appendix “A” attached hereto (the “Parcel”) for the uses and
purposes specified below, subject to the provisions of article 4 (Use of
Premises).


1.2           Use.   The Parcel shall be sued solely and exclusively for: 
 
a convenience store, gift shop, gas station, restaurant and employee housing
(consisting of four mobile home units)

--------------------------------------------------------------------------------

 
1.3           Parcel leased “as is”.   Lessee makes use of the Parcel “as is”
and Lessor makes no express or implied warranties as to the physical condition
of the Parcel.


1.4           Definition.   “Premises” means the Parcel together with all rights
appurtenant thereto expressly granted by this Lease, including Improvements,
Removable Improvements, and personal property located on, below or above the
Parcel.


1.5           Definition.   “Rent” means Annual Rent, base rent, percentage rent
or any combination thereof, including any and all payments required of Lessee to
Lessor.
 
ARTICLE 2
TERM


2.1           Commencement; Expiration.   The term of this Lease commences on
September 21, 2006, and ends on September 20, 2016, unless terminated earlier as
provided in this Lease.
 

--------------------------------------------------------------------------------


 
ARTICLE 3
RENT
 
3.1           Annual Rent.   Lessee shall pay rent to Lessor, without notice or
demand, on or before the commencement date of this Lease, and each year
thereafter, annually in advance, on or before the anniversary of the
commencement date, for the use and occupancy of the Parcel during the term of
this Lease, without offset or deduction except as provided hereafter.  In the
event that the Lessee appeals the initial rental value set by the Land
Commissioner for the Lease, and the Board of Appeals determines a rental value
different from the initial rental value set by the Land Commissioner, either
party may terminate this Lease within thirty days after the decision of the
Board of Appeals is final.   Lessee agree to pay rent for this Lease due and
payable as follows:


Years 1 and 2:
$32,000.00

Years 3 and 4:
$36,000.00

Years 5 and 6:
$38,000.00

Years 7 and 8:
$42,000.00

Years 9 and 10:
$45,000.00



3.2           Lessee shall pay as annual rental 2.5% of all gross receipts,
except fuel sales, which shall be one quarter of one cent ($0.0025) per gallon.


3.3           Lessee shall pay the annual base rent as defined in paragraph 3.1,
or the percentage rate defined in paragraph 3.2, whichever is greater.


3.4           Gross Receipts.   “Gross Receipts” shall mean the selling and
leasing price of all goods, wares and merchandise and receipts of all
transactions and the charges for all services performed at, within or from any
part of the demised Parcel, including all departments and concessions therein
and subtenancies, where permitted, pursuant to the provisions of the Lease, no
matter by whom operated, for cash or on credit, whether payment is actually made
or not, the risk of such payment being assumed by lessee.  Concessionaires,
demonstrators or vending machines, including those owned by others, operating
upon the demised Parcel shall be included within Gross Receipts.


3.5           Annual Statement & Percentage Rent Payment.   On or before each
anniversary of the commencement date of this Lease, simultaneously with the
payment of the base rent, shall deliver to Lessor a statement signed by the
Lessee or certified by a Certified Public Accountant, setting forth Gross
Receipts during the preceding twelve (12) months, hereinafter known as the
“Reporting Period,” ending September 20.  The annual statement shall be
accompanied by payment of percentage rent, if any, due for the Reporting
Period.  Within sixty (60) days of the date of expiration, cancellation, or
termination of this Lease, Lessee shall submit a final annual statement
accompanied by any percentage rent due through the date of expiration,
cancellation or termination.  Percentage rent shall accrue from September 21 to
September 20.  If any Reporting Period is less than twelve (12) months, the
percentage rent shall be calculated on a prorated basis.
 
3.6           Penalty; Interest; Lien.   Lessee shall pay a penalty of five
percent (5%) plus interest on any amount of delinquent rent.  Interest shall
accrue daily on the delinquent amount an on the penalty at the rate set by the
Arizona State Treasurer under A.R.S. § 37-241(D)(3) until paid.  The delinquent
rent, penalty and interest shall be a lien on the Improvements and other
property on the Parcel.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 4
USE OF PREMISES


4.1           Use.   The Premises shall be used solely and exclusively for the
purpose described in Article 1.2 (Use).  All others are prohibited.  The four
(4) mobile home units allowed under Article 1.2 shall be occupied only so long
as the convenience store, gift shop, gas station and restaurant, herein referred
to as the business, remain in operation.  There is no intent for their use as
home sites; rather they are intended as temporary employee housing and must be
vacated immediately if the “business” ceases operation.

4.2           Artifacts.


(a)           Pursuant to A.R.S §§ 41-841 and 41-842, Lessee, Lessee’s
employees, and Lessee’s guests shall not excavate or collect any prehistoric or
historic archaeological specimens on the Parcel without a permit from the
Director of the Arizona State Museum and written approval of Lessor pursuant to
the terms of this Lease.  Lessee shall immediately report any unpermitted
excavation or collection of archaeological specimens on the Parcel to the
Arizona State Museum and Lessor.


(b)           Pursuant to A.R.S § 41-844, Lessee shall report to the Director of
the Arizona State Museum and Lessor any prehistoric or historic archaeological
site, or paleontological site, that is discovered on the Parcel by Lessee,
Lessee’s employees, or Lessee’s guests, and shall, in consultation with the
Director of the Arizona State Museum and Lessor, immediately take all reasonable
steps to secure the preservation of the discovery.

4.3            Waste.   Lessee shall not conduct or permit to be conducted any
public or private nuisance on the Premises, not commit or permit to be committed
any waste thereon.  Lessee shall report to Lessor and appropriate law
enforcement authorities any known or suspected trespass or waste committed on
the Premises.


4.4           Native Plants.   Lessee shall not move, use, destroy, cut or
remove or permit to be moved, used, destroyed, cut or removed any timber,
cactus, protected native plants, standing trees or products of the land except
that which is necessary for the use of the Parcel, and then only with the prior
written approval of Lessor.  If the removal or destruction of plants protected
under the Arizona Native Plant Law is necessary to the use of the Parcel, Lessee
shall also obtain the prior written approval of the Arizona Department of
Agriculture.


4.5           Conformity to Law.   Lessee shall not use or permit the Premises
to be used in any manner that is not in conformity with all applicable Federal,
State, County and municipal laws, rules and regulations, unless Lessor
determines and advises Lessee in writing otherwise.

4.6           Governmental Approval.   Except as provided in Article 4.5
(Conformity to Law), failure to obtain, or loss of any governmental approval
that is prerequisite to the use for which this lease is issued or that is
necessary to construct, maintain or operate any facilities on the site in
connection with that use, shall constitute a breach of this lease, subject to
the provisions of Article 17 (Lessee Defaults and Lessor’s Remedies).


4.7           Reservations.    Lessor excepts and reserves from the Parcel all
oil, gases, geothermal resources, coal, ores, limestone, minerals, fossils, and
fertilizers of every name and description that may be found in or upon the
Parcel, and Lessor reserves the right to enter upon the Parcel for the purpose
of prospecting therefore, or extracting any or all of the commodities
therefrom.  Lessor reserves the right to issue to other persons, rights to use
the Parcel in a manner not inconsistent with the purposes for which this Lease
was issued.  Lessor further excepts and reserves the right to relinquish to the
United States lands needed for irrigation works in connection with a government
reclamation project, and to grant or dispose of rights-of-way and sites for
canals, reservoirs, dams, power or irrigation plants or works, railroads,
tramways, transmission lines or any other purpose or use on or over the Parcel.
 
3

--------------------------------------------------------------------------------


 
4.8           No Water Rights Conferred.    This Lease does not confer upon
Lessee, its assignees or sublessees, any express or implied rights to the use or
removal of surface or ground from the Parcel.  Any use or removal of water from
the Parcel shall be pursuant to an independent written agreement with the Lessor
and no claim thereto shall be made by Lessee.  Any water right established shall
attach and be appurtenant to the Parcel.
 
4.9           Groundwater Conditions.    Drilling of well(s) is PROHIBITED
without prior written permission from Lessor per Article 6.2 (Prior Approval
Required).  In the event permission is granted. Lessee must file intent to drill
with the Arizona Department of Water Resources (ADWR).

(a)           Lessee shall meter the well(s) on the Premises, record water use
on a monthly basis, and report annually to Lessor the amount of water pumped on
the form provided by Lessor and within the time period specified therein.


(b)           Lessee shall pay an assessment to Lessor, assessed each year for
the amount of groundwater used I conjunction with this Lease.


(c)           ADWR requires an annual report of groundwater pumped from
non-exempt well(s) within both Active Management Areas and Irrigation
Non-Expansion Areas.  If applicable, the Annual Water Withdrawal and Use Report
as well as the associated fees shall be submitted to the ADWR within the time
period specified therein.


(d)           If Lessee desires to move groundwater from well(s) located on the
Premises off State Trust land, or to use groundwater for purpose(s) different
from those stated in this Lease, Lessee shall file an application with Lessor
for a public auction water sale.  Movement of groundwater from the Premises
prior to a public auction is prohibited.


(e)           Lessor, by issuing this Lease, makes no guarantee with respect to
groundwater availability or groundwater quality.


(f)           Lessor’s personnel will have access to well(s) on the Premises
during reasonable hours.


4.10           Quiet Enjoyment.    Lessee shall peaceable and quietly enjoy the
Parcel during the term of this Lease so long as Lessee is in compliance with all
the provisions of this Lease.


4.11           Inspection.    Lessor, its duly authorized agents, employees and
representatives shall have the right to enter upon and inspect the Parcel and
all Improvements thereon at reasonable time, and in a reasonable manner.


4.12           Surrender.    In the event this Lease is not renewed, Lessee
shall surrender peaceable the possession of the Parcel upon expiration of the
term of this Lease.


ARTICLE 5
RECORDS


5.1           Record Keeping; Inspection.    Lessee shall make and keep for the
term of the Lease and either (i) five (5) years t hereafter; or (ii) until the
conclusion of any dispute concerning this Lease, whichever is later, appropriate
books and records concerning the operation of t his Lease, including but not
limited to Federal and State tax statements, receipts and other
records.  Lessor, its duly authorized agents, employees and representatives
shall have the right at all times during the term of this Lease and for either
(i) five (5) years thereafter; or (ii) until the conclusion of any dispute,
whichever is later, to make reasonable examination of those books, records or
other material in order to obtain information which Lessor deems necessary to
administer this Lease.  Further, Lessor, its duly authorized agents, employees
and representatives shall have the right at all times during the term of any
sublease or any extension thereof, and for either (i) five (5) years thereafter,
or (ii) until the conclusion of any dispute, whichever is later, to make
reasonable examination of any sublessee’s books, records or other material which
Lessor deems necessary in order to obtain information to administer Article 4
(Rent) of this Lease.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 6
CONSTRUCTION AND IMPROVEMENTS


6.1           Definitions.    “Improvements” means anything permanent in
character which is the result of labor or capital expended by Lessee or his
predecessors in interest on State land in its reclamation or development, and
which has enhanced the value of the Parcel.  “Removable Improvements” means
anything not permanent in character which is the result of labor or capital
expended by Lessee or his predecessors in interest on State land.


6.2           Prior Approval Required.  Lessee shall not place or construct or
permit to be placed or constructed any Improvement or Removable Improvement on
or to the Parcel.  Prior to applying for a building permit from the local
government authority or prior to beginning of the construction if no permit is
required, Lessee shall submit a current Application To Place Improvement
(“Application”).  No construction shall begin until Lessor approves in writing
the Application.  The Application shall include plans and specification
(including but not limited to grading, construction and landscape plans) showing
the nature, location, approximate cost, and quality of the proposed
Improvements.  Drainage, waste water, and sewage plans must be submitted with
the Application.  Plans submitted must be stamped by an Arizona registered
engineer or architect.  The work shall be completed by an Arizona registered
contractor.  The location of completed Improvements, as-built construction plans
stamped by an Arizona registered engineer or architect, and nay other
information required by Lessor, shall be submitted to Lessor within thirty (30)
days following the completion of construction on Lessor’s form known as a Report
of Improvement Placed With Prior Approval.  Any Improvements placed on the
Parcel shall conform to existing laws and ordinances applicable to the proposed
construction in the jurisdiction where the Premises are located, unless Lessor
determines and advises Lessee in writing that such conformity is not in the best
interest of the Trust.


6.3           Utilities; New Construction.    Gas, electric, power, telephone.
Water, sewer, cable television and other utility or service lines of every
nature shall be placed and kept underground unless Lessor grants prior written
approval otherwise.  All buildings and structures shall be of new construction
and no buildings or structures shall be moved from any other location onto the
Parcel without Lessor’s prior written approval.


6.4           Annual Statement.    Upon request, but not more frequently than
once a year, Lessee shall file with Lessor a sworn statement setting forth the
description of any Improvement(s) placed on the Parcel during the prior lease
year and the actual cash value of such Improvement(s).


6.5           Ownership; Removal.   All Improvements placed upon the Parcel by
Lessee shall be the property of the Lessee subject to the terms of this Lease,
and shall, unless they become the property of the Lessor, be subject to
assessment for taxes in the name of the Lessee, the same as other property of
the Lessee.  Not later than ninety (90) days following the expiration of this
Lease, or, subject to A.R.S § 37-289.B, sixty (60) days following the
cancellation of this Lease, Lessee may remove those Improvements which belong to
it, are free of any liens and can be removed without causing injury to the
Parcel.  At its option, Lessor may waive any of the above listed prerequisites
to Lessee’s removal of Improvements.  Lessee may, with Lessor’s prior written
approval and within the time allowed for removal, sell its Improvements to the
succeeding Lessee.


6.6           Improvements Dedicated to Public Use.    Lessee shall have no
right to reimbursement for Improvements that are (or required to be) dedicated
or otherwise committed or transferred to public use, regardless of acceptance by
the public jurisdiction.


ARTICLE 7
REPAIRS AND MAINTENANCE


7.1           Lessee’s Obligations.   Lessor shall be under no obligation to
maintain, repair, rebuild or replace any Improvement on the Parcel.  Lessee
shall, subject to the provisions of Article 12 (Damage) and Article 15 (Eminent
Domain) and at its own expense, keep and maintain the Premises in good order,
condition and repair in conformity with all governmental requirements and if
applicable, those of the insurance underwriting board or insurance inspection
bureau having jurisdiction over the Premises, unless Lessor determines and
advises Lessee in writing that such conformity is not in the best interest of
the Trust.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 8
MECHANICS’ LIENS


8.1           Payment; Indemnity.   Lessee shall be responsible for all costs
and charges for any work done by or for it on the Premises or in connection with
the Lessee’s occupancy thereof, and Lessee shall keep the Premises free and
clear of all mechanics’ liens and other liens and encumbrances resulting from
work done for Lessee or persons claiming under it; provided, however, that
Lessee may in good faith, and with reasonable diligence, contest or dispute any
such lien claims in any appropriate forum so ling as this Lease or the Leased
Parcel are not actually in danger of levy or sale.  Lessee expressly agrees to
and shall indemnify and save Lessor harmless against liability, loss, damages,
costs, attorney’s fees and all other expenses on account of claims of lien or
other encumbrances of laborers or material men or others for work performed or
materials or supplies furnished to Lessee or Persons claiming under
it.  Further, any contracts between Lessee or sublessees and any contractors and
subcontractors shall expressly hold Lessor harmless against any liability
arising from such contracts, as described above.


8.2           Notice.   Should any such claims of lien or other encumbrances be
filed against the Parcel or any action affecting the title to the Parcel be
commenced, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.


ARTICLE 9
UTILITIES


9.1           Lessee’s Obligations.    Lessee shall be responsible for and shall
hold Lessor harmless from any liability for all charges for water, gas, sewage,
electricity, telephone and any other utility service.


ARTICLE 10
TAXES AND ASSESSMENTS


10.1           Lessee’s Obligations.    In addition to the rent set herein,
Lessee shall timely pay and discharge, without deduction or abatement for any
cause, all duties, taxes, charges, assessments, impositions and payments,
extraordinary as well as ordinary, unforeseen as well as foreseen, of every kind
and nature (under or by virtue of any current or subsequently enacted law,
ordinance, regulation or order of any public or governmental authority), which
during the term are due, imposed upon, charged against, measured by or become a
lien on (i) the Premises; (ii) any Leasehold interest; (iii) the interest of any
of the parties to this Lease or in the proceeds received pursuant to this Lease;
and (iv) the rent paid pursuant to this Lease.


ARTICLE 11
INSURANCE AND INDEMNITY


11.1           Indemnity.    Except to the extent occurring or existing prior to
the Commencement Date hereof, Lessee hereby expressly agrees to indemnify and
hold Lessor harmless, or cause Lessor to be indemnified and held harmless, from
and against all liabilities, obligations, damages, penalties, claims, causes of
action, costs, charges and expenses, including attorney’s fees and costs, which
may be imposed upon or incurred by or asserted against Lessor by reason of any:
(i) accident, injury or damage to any person or property occurring on or about
the Premises or any portion thereof; (ii) use, no-use or condition of the
Premises or any portion thereof; or (iii) failure on the part of Lessee to
perform or comply with any of the provisions of this Lease; except that none of
the foregoing shall apply to Lessor’s intentional conduct or active negligence
nor to the intentional conduct or active negligence of Lessor’s against,
servants, contractors or subcontractors.  If any action or proceeding is brought
against Lessor by reason of any such occurrence, Lessee, upon Lessor’s written
request and at Lessee’s expense, will resist and defend such action or
proceeding, or cause that same to be resisted either by counsel designated by
Lessee or where such occurrence is covered by liability insurance, by counsel
designated by the insurer.
 
6

--------------------------------------------------------------------------------


 
11.2           Policies.   Lessee, at its expense, shall at all times during the
Term of this Lease, and any extension thereof, maintain in full force a policy
or policies of commercial general liability insurance, including bodily injury,
property damage, personal injury and broad form contractual liability coverage,
written by one or more duly licensed (or approved non-admitted) insurers in the
State of Arizona with an “A.M. Best” rating of not less than A-VII, and each
policy shall be written on an occurrence basis, which insure Lessee and Lessor
against liability for injury to persons and property and death of any person or
persons occurring in, on or about the Premises, or arising out of Lessee’s
maintenance, use and occupancy thereof.  All commercial general liability and
personal property damage policies shall contain a provision that Lessor, named
as an additional insured, shall be entitled to recovery under the policies for
any loss occasion ed to it, its servants, agents and employees by reason of the
negligence or wrongdoing of Lessee, it servants, agents and employees or
sublessee.  Further, the policies shall provide that their coverage is primary
over nay other insurance coverage available to the Lessor, its servants, agents
and employees.  All policies of insurance must contain a provision that the
company writing the policy shall give to Lessor thirty (30) days notice in
writing in advance of any cancellation or lapse, or the effective date of any
reduction in the amounts of insurance.


11.3           Amounts.   The insurance as described in Paragraph 11.2
(Policies) herein shall afford protection not less than:
 
General Aggregate:
$2,000,000.00

Personal Injury:
$1,000,000.00

Each Occurrence:
$1,000,000.00

Blanket Contractual Liability – Written and Oral:
$1,000,000.00

Fire Damage (Any on fire):
$   500,000.00

 
in combined single limit and each liability policy or policies shall be written
on an occurrence basis; provided, however, that the minimum amount of coverage
for the above shall be adjusted upward on Lessor’s reasonable request to be made
no more frequently than once every two (2) years so that such respective minimum
amounts of coverage shall not be less than the amounts then required by statute
or generally carried on similarly improved real estate in the County herein
described, whichever is greater,  If at any time Lessee fails, neglects or
refuses to cause such insurance to be provided and maintained, then Lessor may,
at its election, procure or renew such insurance and any amounts paid thereof by
Lessor shall be an additional amount due at the next date Rent is due and
payable.
 
11.4           Blanket Policy.   Notwithstanding anything to the contrary in
this Article, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance maintained by Lessee, provided, however, that the coverage afforded
Lessor will not be reduced by reason of the use of such blanket policy of
insurance.
 
11.5           Copies.   Lessee shall furnish Lessor with certificates of
insurance (ACORD form or equivalent approved by Lessor) and shall at all times
during the term of this Lease maintain with Lessor a current certificate of
insurance.  The State of Arizona, Arizona State Land Department, the lease
number, and location description of the subject parcel are to be noted on the
certificate of insurance.  Lessor reserves the right to require complete,
certified copies of all insurance policies and endorsements required by this
Lease at any time.


ARTICLE 12
DAMAGE
 
12.1           Lessee’s Obligations.   If the Parcel or any building or other
Improvement located thereon are damaged or destroyed during the term of this
Lease, Lessee may arrange at its expense for the repair, restoration and
reconstruction of the same substantially to its former condition, but such
damage or destruction shall not terminate this Lease or relieve Lessee from its
duties and liabilities hereunder.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 13
TRADE FIXTURES AND PERSONAL PROPERTY
 
13.1           Lessee’s Property.    Any trade fixtures, signs, store equipment,
and other personal property installed in or on the Parcel by Lessee or any
sublessee shall remain its property subject to the provisions of this
Lease.  Lessee shall have the right, provided it is not then in breach
hereunder, at any time to remove any and all of the same, subject to the
restriction of Article 6.5 (Ownership; Removal).
 
ARTICLE 14
ASSIGNMENT, SUBLETTING AND ENCUMBRANCE
 
14.1           Prior Approval Required.   Lessee shall not assign this Lease or
any interest therein, nor shall Lessee sublease any portion or all of the
Premises without obtaining Lessor’s prior written approval.  In no event may
this Lease or nay interest therein be assigned or sublet unless Lessee is in
full compliance with this Lease.  Lessor may require additional rent in
consideration for approval of any sublease.  Lessee shall not enter into a
contract of sale, mortgage, lien or other encumbrance affecting this Lease
unless a copy is filed with Lessor.
 
14.2           Consent Required.   As assignment of this Lease shall not be made
without the consent of all the parties.  Lessee may assign all or a portion of
the Premises as allowed by the terms of this Article provided Lessee shall
assign Lessee’s entire interest in that portion of the Premises.
 
14.3           Purpose.   There shall be no assignment or sublease made except
to an assignee or sublessee that will use the Premises for the purposes(s)
described herein.
 
14.4           Lessee Primarily Responsible.   Notwithstanding any sublease,
Lessee shall remain responsible to Lessor for the performance of the provisions
of this Lease.
 
14.5           Percentage Rent Due.    Assignment shall not be approved unless
all accrued percentage rent has been paid as of the date of the application for
assignment.
 
14.6           Entire Interest.    The assignment of Lessee’s entire interest in
a portion of the Premises shall not relive Lessee of its responsibility to
Lessor for the performance of the provisions of this Lease as it relates to that
portion of the Premises not transferred by the assignment.


ARTICLE 15
EMINENT DOMAIN
 
15.1           Expiration.   If at any time during the duration of this Lease
the whole or any part of the Parcel is taken by direct sale, lease,
institutional taking under A.R.S. § 37-441 or acquisition in any manner through
condemnation proceedings or otherwise, for any quasi-public or public purpose by
any person, private or public corporation, or any governmental agency having
authority to exercise the power of eminent domain or condemnation pursuant to
any law, general, special or otherwise, this Lease shall expire on the date when
the Parcel is taken or acquired except as otherwise provided.
 
15.2           Partial Taking; Damages; Rent.   In the event of a partial taking
and if Lessor determines that it is in the best interest of the Trust, the Lease
may continue in full force and effect for that portion of the Parcel not
taken.  As against Lessor, Lessee and any sublessee shall not have a compensable
right or interest in the real property being taken and shall have no compensable
right or interest in the severance damages which may accrue to the remainder of
the Parcel not taken, nor shall lessee or any sublessee have any compensable
right or interest in the remaining term of this Leasehold or any renewal.  Rent
shall be apportioned as of the day of such taking.  Lessor shall be entitled to
and shall receive any awards, including severance damage to remaining state
lands, that my be made for any taking concerning the Parcel.
 
8

--------------------------------------------------------------------------------


 
15.3           Lessee’s Rights to Award.   In the event of any taking, Lessee
shall have the right to receive any and all awards or payments made for nay
building or other Improvements on the lands fully placed on the Parcel by Lessee
with Lessor’s prior written approval.


ARTICLE 16
BANKRUPTCY AND INSOLVENCY


16.1           Lessor’s Rights.   If (i) all or substantially all of Lessee’s
assets are placed in the hands of a receiver, and such receivership continues
for a period of thirty (30) days; or (ii) should Lessee make an assignment for
the benefit of creditors; or (iii) should Lessee institute any proceedings under
any present or future provisions of the Bankruptcy Code or under a similar law
wherein Lessee seeks to be adjudicated as bankrupt, or to be discharged of its
debts. Or to effect a plan of liquidation, composition or reorganization; or
(iv) should any involuntary proceedings be filed against Lessee under such
bankruptcy laws not be dismissed or otherwise removed within ninety (90) days
after its filing, then this Lease shall not become an asset in any of such
proceeding or assignment.  In addition to all other rights and remedies of
Lessor provided hereunder or by law. Lessor shall have the right to declare the
term of this Lease at an end and to re-enter the Premises, take possession and
remove all persons, and Lessee shall have no further claim on the Parcel under
this Lease.


ARTICLE 17
LESSEE DEFAULTS AND LESSOR’S REMEDIES


17.1           Conditions.   All of the provisions of this Lease are
conditions.  Breach of any one of these conditions by Lessee or any sublessee
shall be sufficient grounds for cancellation of this Lease by Lessor, subject to
the other provisions of t his Article.
 
17.2           Cancellation.   If Lessee fails to keep any provision of this
Lease, Lessor may cancel this Lease and declare Lessee’s interest forfeited, and
if it appears that this Lease was procured through fraud, deceit or willful
misrepresentation, the Improvements shall be forfeited to the State.  Lessor
shall be forever wholly absolved from liability for damages which might result
to Lessee or any sublessee on account of this Lease having been canceled or
forfeited prior to the expiration of the full term, subject to the other
provisions of the Article.
 
17.3           Breach.   In the event of a breach of this Lease which is not
curable or remains uncured after thirty (30) days notice by Lessor of failure to
pay rent, taxes or other assessments, and forty-five (45) days from the receipt
of the notice to cure any other curable default, to Lessee of the breach, Lessor
may, in addition to all other remedies which may be available to Lessor in law
or in equity, (i) enter and repossess the Premises or any part thereof,
expelling and removing therefrom all persons and property (either holding such
property pursuant to Lessor’s landlord’s lien, or storing at Lessee’s risk and
expense, or otherwise disposing thereof), as to which Lessor shall not be liable
to Lessee or any sublessee for any claim for damage or loss which may thereby
occur, and (ii) either (a) terminate this Lease, holding Lessee liable for
damages for its breach or (b) treat the Lease as having been breached
anticipatorily and the Premises abandoned by Lessee without thereby altering
Lessee’s continuing obligations for the payment of rent and the performance of
those Lease provisions to be performed by Lessee during the Lease term.
 
17.4           Liquidated Damages.   If Lessor terminates this Lease for
Lessee’s breach, Lessee shall be liable to Lessor, as liquidated damages and not
as a penalty, an mount, which at the time of such termination, represents the
amount equal to the rent due for the two (2) subsequent years.  The liquidated
damages will compensate the Lessor for the loss of rent from the Parcel due to
the default and costs incurred to re-lease the Premises.
 
17.5           Expenses.   Lessee shall pay to Lessor upon demand all costs,
expenses and fees. Including attorneys’ fees (or market value of attorney’s
fees) which Lessor may incur in connection with the exercise of any remedies on
account of or in connection with any breach by Lessee, plus interest on all
amounts due from Lessee to Lessor at the rate set by the Arizona State
Treasurer, according to law.
 
9

--------------------------------------------------------------------------------


 
17.6           Remedies not Exclusive.   The remedies herein granted to Lessor
shall not be exclusive or mutually exclusive and Lessor shall have such other
additional remedies against Lessee as may be permitted in law or in equity at
any time; provided, however, Lessor shall not be relieved of any obligation
imposed by law for mitigation of damages, nor shall Lessor recover any
duplicative damages, and Lessee shall be reimbursed by any subsequent Lessee or
purchaser of the Premises for any amount by which the value of Lessee’s
Improvements exceed Lessor’s damages, notwithstanding nay other provision in
this Lease to the contrary.  In particular, any exercise of a right of
termination by Lessor shall not be construed to end or discharge any right of
Lessor to damages on account of Lessee’s breach.
 
17.7           No Waiver.   No waiver of breach of any provision of this Lease
shall be construed as a waiver of succeeding breach of the same or other
provisions.


ARTICLE 18
HOLDING OVER
 
18.1           Prohibition.   There shall not be any holding over by Lessee or
any assignee or sublessee, upon the expiration or cancellation of this Lease
without Lessor’s prior written consent.  If there be any holding over by Lessee
or any assignee or sublessee, the holding over shall give rise to a tenancy at
the sufferance of Lessor upon the same terms and conditions as are provided for
herein with a rent for the holdover period commensurate with, but in no even
less than, the previous year’s rent.
 
18.2           Renewal Application.   An application to renew this Lease,
properly and timely filed, may give rise to a period of interim occupancy if the
term of this Lease expires prior to execution of a new lease or the denial of
the application to renew.
 
18.3           Interim Occupancy Conditions.   Should interim occupancy occur,
on or before the expiration of this Lease, and annually thereafter, Lessee shall
pay rent established by Lessor (subject to A.R.S. § 37-216 (b)).  Unless advised
in writing by Lessor to the contrary, all other terms and conditions of this
Lease shall remain in full force and effect.
 
ARTICLE 19
ENCUMBRANCES
 
19.1           Rights.   Lessee, and its successor and assigns, shall have the
unrestricted right to mortgage and pledge this Lease, subject, however, to the
limitations of the Sections.  Any such mortgage/deed of trust or pledge shall be
subject and subordinate to the rights of Lessor, and nothing in this Lease shall
be construed to impose upon Lessor any obligation or liability with respect to
the payment of any indebtedness to any holder of a mortgage/deed of trust or
pledge of this Lease.
 
19.2           Term.   The term of any leasehold mortgage or deed of trust shall
not be longer than the remaining lease term.
 
19.3           Registration.   No h older of a mortgage/deed of trust on this
Lease shall have the rights or benefits provided by this Article nor shall the
provisions of this Article be finding upon Lessor, unless and until the name and
address of the holder of the mortgage/deed of trust is registered with Lessor.
 
19.4           Of  Record.   If Lessee, or Lessee’s successors or assigns, shall
mortgage this Lease in compliance with the provisions of the Article, then so
long as any such mortgage/deed of trust of record remains unsatisfied, the
following provisions shall apply:
 
(a)           Lessor, upon giving Lessee any notice of default, or any other
notice under the provisions of or with respect to this Lease, shall also give a
copy of such notice to the registered holder of a mortgage/deed of trust on this
Lease.
 
10

--------------------------------------------------------------------------------


 
(b)           Any holder of such mortgage/deed of trust, in case Lessee shall
have a monetary default hereunder, shall, within thirty (30) days from the
receipt of notice have the right to cure such default, or cause the same to be
cured, and Lessor shall accept such performance by or at the instance of such
holder as if the same had been made by Lessee, all as provided in A.R.S. §
37-289 (A)(2).
 
(c)           Nothing herein contained shall preclude Lessor, subject to the
provisions of this Article, from exercising any rights or remedies under this
Lease with respect to any other default by Lessee during the pendency of any
foreclosure or trustee’s sale proceedings.
 
(d)           Any holder of such mortgage/deed of trust, in case Lessee shall
have a default other than a default involving failure to pay rent, taxes or
other assessments, shall have fort-five (45) days from the receipt of notice to
cure any curable default.
 
(e)           No failure on the part of Lessor to give the required notice of
default to the holder of a mortgage/deed of trust shall be deemed a waiver of
Lessor’s continuing right to give notice of the default.
 
(f)           Upon foreclosure of the mortgage or deed of trust, Lessor shall
assign this Lease to the holder of the mortgage or deed or trust if all taxes,
rent and assessment payment are current.  Nothing herein contained shall be
deemed to obligate the Lessor to deliver physical possession of the demised
Premises to the assignee under any assignment entered into pursuant to this
paragraph.
 
(g)           No agreement between Lessor and Lessee modifying, canceling or
surrendering this Lease shall be effective without the prior written consent of
the registered mortgagees and lienholders.
 
(h)           No union of the interest of Lessor and Lessee shall result in a
merger of this Lease in the fee interest.
 
(i)           If a default is not cured within the applicable time period,
Lessor may issue an order canceling the Lease.  If a cancellation order is
issued, the order shall not become final until any foreclosure action by a
mortgagee or other lienholder, registered with Lessor pursuant to the Article,
is finally resolved, if the mortgagee or lienholder does both of the following:
 
(1)           Within thirty (30) days of the date of issuance of a Notice of
Default, files written notice with Lessor of its intent to proceed with a
foreclosure action, and:
 
(2)           Within one hundred twenty (120) days of the date of issuance of a
Notice of Default, has commenced either a foreclosure action in court or a
nonjudicial foreclosure of a deed of trust, and has provided Lessor with a
certified copy of the complaint or other document that officially commences the
foreclosure process, and thereafter prosecutes the foreclosure with reasonable
diligence.
 
19.5           Casualty Loss.   A standard Mortgage Clause naming each leasehold
mortgagee may be added to any and all insurance policies required to be carried
by Lessee hereunder on condition that the insurance proceeds are to be applied
in the manner that is not in derogation of Lessor’s rights; except that the
leasehold mortgage may provide a manner for the disposition of such proceeds, if
any, otherwise payable directly to Lessee (but not such proceeds, if any,
payable jointly to Lessor and Lessee) pursuant to the provisions of this Lease.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 20
ENVIRONMENTAL MATTERS
 
20.1           Definition of regulated substances and Environmental Laws.   For
purposes of this Lease, the term “Environmental Laws” shall include but not be
limited to any relevant federal, state or local environmental laws, and the
regulations, rules and ordinances, relating to environmental matters, and
publication promulgated pursuant to the local, state, and federal laws and any
rules or regulations relating to environmental matters.  For the purpose of this
Lease, the term “regulated Substances” shall include but not be limited to
substances defined as  “regulated substance”, “solid waste”, “hazardous waste”,
“hazardous materials”, “hazardous substances”, “toxic materials”, “toxic
substances”, “inert materials”, “pollutants”, “toxic pollutants”, “herbicides”,
“environmental nuisance”, “criminal littering”, or “petroleum products” as
defined in Environmental Laws.
 
20.2           Compliance with Environmental Laws.   Lessee shall strictly
comply with all Environmental Laws, including, without limitation, water
quality, air quality; and handling, transportation, storage, treatment, or
disposal of any Regulated Substance on, under, or from the Premises.  Without
limiting the foregoing, compliance includes t hat Lessee shall: (1) comply with
all reporting obligations imposed under Environmental Laws; (2) obtain and
maintain all permits required by Environmental Laws, and provide a copy to
Lessor within ten (10) business days of receipt of the Lease; (3) provide copies
of all documentation required by Environmental Laws to Lessor within ten (10)
business days of Lessee’s submittal and/or receipt of the documentation; (4)
during the term of the Lease, provide copies of all information it receives or
obtains regarding any and all environmental matters relating to the Premises,
including but not limited to environmental audits relating to the Premises
regardless of the reason for which other information was obtained or whether or
not the information was required by Environmental Laws; (5) prevent treatments,
storage, disposal, handling or use of any Regulated Substances within the
Premises without prior written authorization  from Lessor.


20.3           Designated Compliance Officer.   Lessee at all times shall employ
or designate an existing employee (the “Designated Compliance Officer”) who is
responsible for knowing all Environment Laws affecting Lessee and Lessee’s
business and monitoring Lessee’s continued compliance with applicable
Environmental Laws.  Upon request by Lessor, Lessee shall make the Designated
Compliance Officer available to discuss Lessee’s compliance, answer any
questions, and provide such reports and confirming information as Lessor may
reasonable request.


20.4           Audit.   At any time, Lessor may request Lessee to provide an
environmental audit of the Premises performed by an Arizona registered
professional engineer or an Arizona registered geologist.  Lessee shall pay the
entire cost of the audit.
 
20.5           Environmental Assessment.   At any time, during the term of the
Lease, Lessor may require Lessee to obtain one Phase I environmental assessment
of the Premises performed by an Arizona registered professional engineer or an
Arizona registered geologist.  If based upon the Phase I environment assessment
or its own independent investigation, Lessor identifies any possible violation
of Environmental Laws or the terms of this Lease, Lessor may require Lessee to
conduct additional environmental assessments as Lessor deems appropriate for the
purpose of ensuring that the Premises are in compliance with Environmental
Laws.  The Phase I assessment, or any other assessment required by Lessor, shall
be obtained for the benefit of both Lessee and Lessor.  A copy of the Phase I
report shall be provided both to Lessee and Lessor.  Lessor, in its sole
discretion, shall have the right to require Lessee to perform additional
assessments of any damage to the Premises arising out of the removal, treatment,
storage, disposition, mitigation, cleanup or remedying of any Regulated
Substance on, under, or from the Premises by Lessee, its agents, contractors, or
subcontractors.
 
20.6           Indemnity for Environmental Damage.   Lessee shall defend,
indemnify and hold Lessor harmless from and against any and all liability,
obligations, losses, damages, penalties, claims, environmental response and
cleanup costs and fines, and actions, suits, costs, taxes, charges, expenses and
disbursements, including legal fees and expenses of whatever kind or nature
(collectively, “claims” or “damages”) imposed on, incurred by, or reserved
against Lessor in any way relating to or arising out of any non-compliance with
any Environmental Laws, the existence or presence of any Regulated Substance,
on, under, or from the Premises, and any claims or damages in any was relating
to or arising out of the removal, treatment, storage, disposition, mitigation,
cleanup or remedying of any Regulated Substance on, under, or from the Premises
by Lessee, its agents, contractors, or subcontractors.
 
12

--------------------------------------------------------------------------------


 
20.7           Scope of Indemnity.   The indemnity shall include, without
limitation, claims or damages arising out of any and all violations of
Environmental Laws regardless of any real or alleged fault, negligence, willful
misconduct, gross negligence, breach of warrants, or strict liability on the
part of any of the indemnities.  This indemnity shall survive the expiration or
termination of this Lease and/or transfer of all or any portion of the Premises
and shall be governed by the laws of the State of Arizona.
 
20.8           Lessee’s Participation in the Defense.   In the event any action
or claim is brought or asserted against the Lessor which is or may be covered by
this indemnity, Lessee shall fully participate, at Lessee’s expense, in the
defense of the action or claim including but no limited to the following: (1)
the conduct of any required cleanup, removal or remedial actions and/or
negotiations. (2) the conduct of any proceedings, hearings, and/or litigation,
and (3) the negotiation and finalization of any agreement or settlement.  Lessor
shall retain the right to make all final decisions concerning the defense,
Lessee’s obligations to participate in the defense under this Section shall
survive the expiration or termination of the Lease.
 
20.9           Restoration.   Prior to the termination of the Lease, Lessee
shall restore the Premises by removing any and all Regulated Substances.  In
addition, the restoration shall include, but not be limited to, removal of all
waste and debris deposited by Lessee.  If the Premises or any portions hereof
are damaged or destroyed from the existence or presence of any Regulated
Substance of if the Premises or any portions thereof are damaged or destroyed in
any way relating to or arising out of the removal, treatment, storage,
disposition, mitigation, cleanup or remedying of any Regulated Substance, Lessee
shall arrange, at its expense, for the repair, removal, remediation,
restoration, and reconstruction to the Premises to the original condition
existing on the date the Lessee first occupied the Parcel, to the satisfaction
of Lessor.  In any event, any damage, destruction, or restoration by Lessee
shall not relieve Lessee from its obligations and liabilities under this
Lease.  Lessee’s restoration obligations under this Section shall survive the
expiration or the termination of the Lease.
 
ARTICLE 21
MISCELLANEOUS
 
21.1           Reservation.   This Lease grants Lessee only those rights
expressly granted herein and Lessor retains and reserves all other rights in the
Premises.
 
21.2           Binding Effect.   Each provision of this Lease shall extend to,
be binding on and inure to the benefit of not only Lessee but each of its
respective heirs, administrators, executors, successors, and assigns.  When
reference is made in this Lease to either “Lessor” or “Lessee”, the reference
shall be deemed to include, wherever applicable, the heirs, administrators,
executors, successors and assigns of the parties.  This Lease shall be binding
upon all subsequent owners of the Premises, and of any interest or estate
therein or lien or encumbrance thereon.
 
21.3           No Partnership.   The relationship of the parties is that of
Lessor and Lessee, and it is expressly understood and agreed that Lessor does
not in any way or for any purpose become a partner of Lessee or a joint venturer
with Lessee in the conduct of Lessee’s business or otherwise, and that the
provisions of nay agreement between Lessor and Lessee relating to rent are made
solely for the purpose of providing a method by which rental payments are to be
measured and ascertained.
 
21.4           Quitclaim upon Termination.   After the expiration or termination
of this Lease, Lessee shall execute, acknowledge and deliver to Lessor within
thirty (30) days after written demand from Lessor to Lessee, and document
requested by Lessor quitclaiming any right, title or interest in the Leasehold
to Lessor or other document required by any reputable title company to remove
the cloud of this Lease from the Premises.
 
21.5           Title.   The titles to the Article of this Lease are not a part
of this Lease and shall have no effect upon the construction or interpretation
of any part of the Lease.
 
13

--------------------------------------------------------------------------------


 
21.6           Fraud or Misrepresentation.   If during the term of this Lease it
appears that here has been fraud or collusion on the part of Lessee to obtain or
hold this Lease at a rent less than its value, or through Lessee’s fraud or
collusion a former Lessee of the Premises has been allowed to escape payment of
the rent due for former Lessee’s use of the Premises, Lessor may cancel this
Lease and the Parcel shall immediately revert to Lessor.  If during the term if
this Lease it appears that Lessee has misrepresented, by implication, willful
concealment or otherwise, (i) the value of the Improvements placed on the Parcel
by a former Lessee or any other person; or (ii) Lessee not being the owner of
the Improvements placed on the Parcel by a former Lessee or any other person at
the commencement of the Lease term, Lessor may cancel this Lease and the Parcel
shall immediately revert to Lessor.
 
21.7           Notices.  Any notice to be given or other document to be
delivered to Lessee or Lessor hereunder shall be in writing and delivered to
Lessee or Lessor by depositing same in the United States Mail, with prepaid
postage thereon fully prepaid and addressed as follows:
 
TO Lessor:
Arizona State Land Department
1616 West Adams Street – First Floor
Phoenix, Arizona 85007

 
TO Lessee:
Address of Record

 
Lessee must notify Lessor by written notice of any change in address within
thirty (30) days.  Lessor may, by written notice to Lessee, designate a
different address.
 
21.8           Lessor’s Title.   If it is determined that Lessor has failed to
receive title to any of the Parcel, the Lease is null and void insofar as it
relates to that portion of the Parcel to which Lessor has failed to receive
title.  Lessor shall not be liable to Lessee or any assignee or sublessee for
any damages that result from Lessor’s failure to receive title.
 
21.9           Lessor’s Lien.   Lessee grants to Lessor a lien superior to all
others in Lessee’s interest in Improvements and valuable materials located on
the Parcel.  Lessor has the right to recover any rent arrearage and outstanding
liabilities of Lessee from Lessee’s interest in the Improvements or valuable
materials.
 
21.10         No Promise to Sell.  Lessee acknowledges that it has not been
induced to enter into this Lease by any promise from Lessor or any of its
agents, servants or employees that the Parcel will be offered for sale at any
time.
 
21.11         Cancellation.   Pursuant to A.R.S. § 38-511 this Lease may be
canceled within three years after its execution, if any person significantly
involved in initiating, negotiating, securing, drafting, or creating the
contract on behalf of the state, its political subdivisions or any of the
departments or agencies of either is, at any time while the contract or any
extension of the contract is in effect, an employee or agent of any other party
to the contract in any capacity or a consultant to any other party of the
contract with respect to the subject matter of the contract.
 
21.12         Applicable Law.   This Lease is subject to all current and
subsequently enacted rules, regulations and laws applicable to State lands and
to the rights and obligations of Lessors and Lessees.  No provision of the Lease
shall create any vested right in Lessee except as otherwise specifically
provided in this Lease.
 
21.13         Amendment.   This Lease may be amended only in writing and upon
agreement by all parties.
 
21.14         Attorneys’ Fees.   In any action arising out of this Lease, the
prevailing party is entitled to recover reasonable attorneys’ fees and costs in
addition to the amount of any judgment, costs and other expenses as determined
by the court.  In the case of Lessor, reasonable attorney’s fees shall be
calculated at the reasonable market value for such service when rendered by
private counsel, notwithstanding that it is represented by the Arizona Attorney
General’s Office or other salaried counsel.
 
14

--------------------------------------------------------------------------------


 
21.15         Execution.   This document is submitted for examination and shall
have no binding effect on the parties unless and until executed by Lessor (after
execution by Lessee), and a fully executed copy is delivered to Lessee.  Upon
the execution hereof, at the request of Lessee, the parties also shall execute,
so that Lessee may cause it to be recorded, a short form of this Lease.
 
21.16         Arbitration.   In the event of a dispute between the parties to
this Lease, it is agreed to use arbitration to resolve the dispute but only to
the extent required by A.R.S. § 12-1518; and in no event shall arbitration be
employed to resolve a dispute which is otherwise subject to administrative
review by the Department.
 
21.17         Survey.   At the request of Lessor, Lessee shall submit a current
survey prepared by an Arizona registered land surveyor of the Parcel.  The
survey shall be prepared to Lessors satisfaction and the cost of the survey
shall be borne by Lessee.
 
21.18         Mutual Cancellation.   This Lease may be terminated as to all or
part of the Parcel prior to the expiration date upon written agreement signed by
both Lessor and Lessee.  The agreement shall specify the terms and conditions of
such a cancellation.
 
21.19         Non-Availability of Funds.   Every obligation of the State under
this Lease is conditioned upon the availability of funds appropriated or
allocated for the payment of such obligation.  If funds are not allocated and
available for the continuance of this Lease, this Lease may be terminated by the
State at the end of the period for which funds are available.  No liability
shall accrue to the State in the event this provision is exercised, and the
State shall not be obligated or liable for any future payments or any damages as
a result of termination under this paragraph.
 
21.20         Non-discrimination.   The parties agree to be bound by applicable
State and Federal rules governing Equal Employment Opportunity,
Non-discrimination and Disabilities, including Executive Order No. 99-4.


IN WITNESS HEREOF, the parties hereto have signed this Lease effective the day
and year set forth below.



      BOWLIN TRAVEL CENTERS, INC.     Lessee            
By:
/s/  William J. McCabe
3/24/08
    Authorized Signature
Date
               Senior Vice-President  –  MIS       Title                  150
Louisiana, NE       Address                   Albuquerque, New Mexico  87108    
  City                            State
 Zip
         




STATE OF ARIZONA, LESSOR
   
Arizona State Land Commissioner
           
By:
/s/   Katalin Gordon
4/1/08
     
Date
         

 
15

--------------------------------------------------------------------------------

